Case 2:18-cv-00295-JRG Document 435 Filed 08/24/20 Page 1 of 1 PageID #: 20660




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 SAS INSTITUTE INC.,                            §
                                                §
                                                §
               Plaintiff,                       §
                                                §
 v.                                             §   CIVIL ACTION NO. 2:18-CV-00295-JRG
                                                §
 WORLD PROGRAMMING                 LIMITED,     §
 LUMINEX SOFTWARE, INC.,                        §
                                                §
               Defendants.                      §

                                              ORDER
       The Court held a Pretrial Conference (the “Conference”) in the above-captioned case on

August 24, 2020 regarding select pretrial motions, including the Motion to Dismiss in View of

Settlement Agreement (the “Motion to Dismiss”) filed by Defendant Luminex Software, Inc.
  .
(“Luminex”). (Dkt. No. 395.) This Order memorializes the Court’s ruling on the Motion to

Dismiss as announced into the record. While this Order summarizes the Court’s ruling during the

Conference, this Order in no way limits or constrains such rulings from the bench. Accordingly,

it is hereby ORDERED that the Motion to Dismiss (Dkt. No. 395) was GRANTED. The Court

ORDERED that all claims against Luminex by SAS Institute, Inc. in the above-captioned case are

DISMISSED WITH PREJUDICE.

      So ORDERED and SIGNED this 24th day of August, 2020.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
